DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201910933788.4, filed on 9/29/2019.

Information Disclosure Statement
The information disclosure statement(s)(IDS) submitted on the following dates 7/29/2020, and 4/28/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.






Claims 1, 7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al. (US20190057695A1)(hereinafter "Xie").

	Regarding claims 1, 7, and 13 Xie teaches a speech control method, applied to an electronic device, and comprising: in a target scenario, controlling the electronic device to operate in a first operation state, and (Par. 0010:"... determining whether a control instruction corresponding to the speech signal matches with a present operation scene [target scenario] of the smart device; and adjusting an operation state of the smart device according to the control instruction when the control instruction matches with the present operation scene.").
	collecting an audio clip based on a wake word in the first operation state; (Par. 0010:"The method including performing speech recognition on a speech signal acquired by the smart device", and Par. 0034:"... the wake-up word is required to wake up the smart device and then the smart device is controlled according to the control instruction.").
performing speech recognition on the audio clip to obtain a first control intent; (Par. 0011:” The apparatus includes: a first judging module, configured to perform speech recognition on a speech signal acquired by the smart device and to determine whether a control instruction corresponding to the speech signal matches with a present operation scene of the smart device; and a first adjusting module, configured to adjust an operation state of the smart device according to the control instruction when the control instruction matches with the present operation scene.”).
performing a first control instruction corresponding to the first control intent, and (Par. 0054:” when the speech signal contains any of the preset key words, the wake-up processing is control instruction in the speech signal.”).
controlling the electronic device to switch from the first operation state to a second operation state; (Par. 0022:” ... after the speech recognition is performed on the speech signal acquired by the smart device, when the control instruction corresponding to the speech signal matches with the present operation scene of the smart device, the operation state of the smart device is adjusted according to the control instruction. In this way, the smart device can be controlled according to the control instruction matching with the present operation scene without any wake-up word").
in the second operation state, continuously collecting audio to obtain an audio stream, and (Par. 0083:"… the smart device can be controlled according to the control instruction matching with the present operation scene without any wake-up words, such that the control method is simple and flexibility of the control method is improved,").
performing speech recognition on the audio stream to obtain a second control intent; and (Par. 0030:"a speech recognition module can be provided in the apparatus for controlling the smart device, such that after the smart device acquires the speech signal, the speech recognition module can be used to perform speech recognition on the speech signal, so as to acquire the control instruction [intent] corresponding to the speech signal.").
performing a second control instruction corresponding to the second control intent when the second control intent matches the target scenario. (Par. 0032:"… after the present operation scene of the smart device is determined, the set of control instructions matching with the present operation scene can be acquired according to the preset mapping relation. control instructions matching with the present operation scene, if yes, the operation state of the smart device can be adjusted according to the acquired control instruction, if no, the control instruction is discarded and no adjustment on the operation state of the smart device is performed.").
Regarding claim 7, Xie further teaches a speech control apparatus, comprising: at least one processor; and a memory, configured to store instructions, and coupled to the at least one processor; wherein when the instructions are executed by the at least one processor, the at least one processor is caused to: wherein when the instructions are executed by the at least one processor, the at least one processor is caused to: ( Par. 0012:” The computer device includes: a processor, a memory having computer programs stored thereon and executable by the processor, wherein when the programs are configured to be executed by the processor, the method according to the first aspect of the embodiments is performed.”, and Par. 0086:” Embodiments of the present disclosure provide a computer program product, when instructions in the computer program product are executed by a processor, the processor is caused to perform the method described above.”).
Regarding claim 13, Xie also teaches a non-transitory computer readable storage medium having computer instructions stored thereon, wherein when the computer instructions are executed by a processor, the processor is caused execute a speech control method, wherein the speech control method is applied to an electronic device, and comprises: (Par. 0002:’ … a computer device and a non-transitory computer readable storage medium.”, and Par. 0012:” The computer device includes: a processor, a memory having computer programs stored executable by the processor, wherein when the programs are configured to be executed by the processor, the method according to the first aspect of the embodiments is performed.”, and Par. 0086:” Embodiments of the present disclosure provide a computer program product, when instructions in the computer program product are executed by a processor, the processor is caused to perform the method described above.”).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 3, 8, 9, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xie, as applied to claims 1, 2, 7, 8, 13 and 14 respectively, and in further view of Garcia et al. (US20190295544A1)(hereinafter "Garcia").

	Regarding claims 2, 8, and 14 Xie teaches a speech control method, applied to an electronic device.
Xie further teaches and controlling the electronic device to quit the second operation state when the second control intent matching the target scenario is not obtained within a preset period, the preset period [[ranging from 20 seconds to 40 seconds]]. (Par. 0056:” In an embodiment of the present disclosure, the time period during which the smart device is in the wake-up state after being waken up is set as T in advance. After the smart device is waken up according to the key word contained in the speech signal, the smart device can be controlled to be in the wake-up state for the time period T. When the speech signal containing the control instruction is acquired during the time period T, the operation state of the smart device is adjusted according to the control instruction. When no speech signal containing the control instruction is acquired during the time period T, the smart device is controlled to enter an unawake state such as a dormant mode or a power saving mode, and when the smart device needs to be controlled, it is determined again whether the acquired speech signal contains the preset key word, so as to wake up the smart device again.”)
Xie does not teach performing speech recognition on the audio stream to obtain information stream; obtaining at least one candidate intent based on the information stream; selecting the second control intent matching the target scenario from the at least one candidate intent; and  [[controlling the electronic device to quit the second operation state when the second control intent matching the target scenario is not obtained within a preset period,]] the preset period ranging from 20 seconds to 40 seconds.  
Garcia teaches performing speech recognition on the audio stream to obtain information stream; (Par. 0216:” The one or more ASR systems 758 can process the speech input that is received through I/O processing module 728 to produce a recognition result.”)
obtaining at least one candidate intent based on the information stream; (Par. 0216:” Once STT processing module 730 produces recognition results containing a text string [e.g., words, or sequence of words, or sequence of tokens], the recognition result is passed to natural language processing module 732 for intent deduction.”, and Par. 0222:” ... STT processing module 730 attempts to associate each of the candidate text representation with one or more “candidate intents”...”).
selecting the second control intent matching the target scenario from the at least one candidate intent; (Par. 0234:” Natural language processing module 732 can select one or more candidate actionable intents from the set of candidate actionable intents based on the determined intent confidence scores. In some examples, an ontology (e.g., ontology 760) is also 
and controlling [[the electronic device to quit the second operation state when the second control intent matching the target scenario is not obtained within a preset period,]] the preset period ranging from 20 seconds to 40 seconds. (Par. 0252:” For example, input module 810 can remain active to receive audio streams 802 for 30 seconds. In the embodiments where at least a portion of virtual assistant 800 remain active for at least a per-configured period of time, a lexical trigger may not cause a portion of virtual assistant 800 to become activated. Instead, a lexical trigger may indicate that at least a portion of an audio stream is directed to the virtual assistant.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Xie in view of Garcia to perform speech recognition on the audio stream to obtain information stream; obtaining at least one candidate intent based on the information stream; selecting the second control intent matching the target scenario from the at least one candidate intent; and  controlling the electronic device to quit the second operation state when the second control intent matching the target scenario is not obtained within a preset period, the preset period ranging from 20 seconds to 40 seconds, in order to improve accuracy associated with determining whether a user utterance is directed to a virtual assistant, as evidence by Garcia (See Par. 0034)


control instruction [intent] corresponding to the speech signal matches with the present operation scene [target scenario], if yes, the act at block 204 is performed, if no, the act at block 207 is performed.”).


Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xie, as applied to claims 1, 7, and 13 respectively, and in further view of Collard et al. (US6813037B1)(hereinafter " Collard "), and  Grizzel et al. (US10692489B1)(hereinafter " Grizzel").

	Regarding claims 4, 10, and 16 Xie teaches a speech control method, applied to an electronic device.
Xie does not teach the speech control method of claim 1, wherein controlling the electronic device to switch from the first operation state to the second operation state comprises: replacing a first element with a second element, and displaying a third element, wherein the first element is configured to indicate that the electronic device is in the first operation state, the second element is configured to indicate that the electronic device is in the 
Collard teaches replacing a first element with a second element, and displaying a third element, wherein the first element is configured to indicate that the electronic device is in the first operation state, the second element is configured to indicate that the electronic device is in the second operation state, (Col. 1, lines 23 - 29:"A system of this kind is known from EP-A 0 398 648. In this known system, the status of application programs, including a printer application, is displayed on the workstation monitor screen by means of icons. When the status of an application changes, the icon of that application is adapted dynamically, in that system by the addition of another icon.").
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute Xie teaching with Collard teachings of control program for communication, which is known technique in the field of speech control method in order to indicate that the electronic device is in different operational state. (See KSR v Teleflex).

Neither Xie nor Collard teaches the third element is configured to prompt inputting the wake word and/or broadcasting an audio or video. 
Grizzel teaches the third element is configured to prompt inputting the wake word and/or broadcasting an audio or video. (Col. 24, lines 39 – 42:” For example, in a noisy environment the device may prompt the user to provide a wake command if a wakeword is not display, which may comprise a touch interface configured to receive limited touch inputs.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Xie  with Grizzel presentation of a prompt to a user in a speech processing system, which is known technique in speech processing to input data  in order to inputting the wake word. (See KSR v Teleflex).


Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xie, as applied to claims 1, 7, and 13 respectively, and in further view of Nomula et al. (US11068954B2)(hereinafter " Nomula").

Regarding claims 5, 11, and 17 Xie teaches a speech control method, applied to an electronic device.
Xie does not teach the speech control method of claim 1, before controlling the electronic device to switch from the first operation state to the second operation state, further comprising: determining that the first control intent matches the target scenario.
Nomula teaches determining that the first control intent matches the target scenario. (Col. 16, lines 26 – 29:”The server 104 processes the input to determine the intent of the user and identifies the action available in the application 700 that correlates with the intent.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Xie and Collard in view of .


Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xie, as applied to claims 1, 7, and 13 respectively, and in further view of Jordan et al. (US11070882B2)(hereinafter " Jordan ").

Regarding claims 6, 12, and 18 Xie teaches a speech control method, applied to an electronic device.
Xie does not teach the speech control method of claim 1, wherein the target scenario comprises a game scenario. 
Jordan teaches wherein the target scenario comprises a game scenario. (Claim 18:”The interface device of claim 1, further comprising: responsive to using the transcribed spoken commands to navigate among one or more applications, accessing one or more games and allowing said specific speaker to engage in game play.”, and Claim 19:”The interface device of claim 1, further comprising: analyzing utterances of different speakers to facilitate voiceprint identification of the different speakers; and responsive to voiceprint recognition of a specific speaker, accessing one or more games and allowing said specific speaker to engage in said game play.”).
.

Claims 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xie, and Garcia as applied to claims 8, and 9 respectively, and in further view of Collard, and Grizzel.

	Regarding claims 19, and 20, the combination of  Xie and Garcia teaches a speech control method, applied to an electronic device.
Xie and Garcia do not teach the speech control method of claim 8, wherein controlling the electronic device to switch from the first operation state to the second operation state comprises: replacing a first element with a second element, and displaying a third element, wherein the first element is configured to indicate that the electronic device is in the first operation state, the second element is configured to indicate that the electronic device is in the second operation state, and the third element is configured to prompt inputting the wake word and/or broadcasting an audio or video.  
status of application programs, including a printer application, is displayed on the workstation monitor screen by means of icons. When the status of an application changes, the icon of that application is adapted dynamically, in that system by the addition of another icon.").
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute Xie and Garcia teaching with Collard teachings of control program for communication, which is known technique in the field of speech control method in order to indicate that the electronic device is in different operational state. (See KSR v Teleflex).

Neither Xie/Garcia  nor Collard teaches the third element is configured to prompt inputting the wake word and/or broadcasting an audio or video. 
Grizzel teaches the third element is configured to prompt inputting the wake word and/or broadcasting an audio or video. (Col. 24, lines 39 – 42:” For example, in a noisy environment the device may prompt the user to provide a wake command if a wakeword is not detected.”, and Col. 36, lines 18 – 20:” the device 110 of FIG. 19, the device 110 may include a display, which may comprise a touch interface configured to receive limited touch inputs.”).
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Guthery (US20190074003A1) teaches a method for voice-based programming of a voice-controlled device includes executing, an application for recognizing spoken programming commands, and the application including a plurality of keyword phrases each associated with an action. The method includes receiving, by a voice-controlled device, an audio signal representing a user utterance. The method includes identifying, by the voice-controlled device, within the received audio signal, one of the plurality of keyword phrases and data for use in taking the action associated with the one of the plurality of keyword phrases. The method includes modifying, by the voice-controlled device, at least one data structure stored by the voice-controlled device responsive to the identified one of the plurality of keyword phrases and data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.A./Examiner, Art Unit 2656    

/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656